                                 EXHIBIT B




Case: 21-05002   Doc# 1-3   Filed: 01/19/21   Entered: 01/19/21 20:59:15   Page 1 of
                                         6
Case: 21-05002   Doc# 1-3   Filed: 01/19/21   Entered: 01/19/21 20:59:15   Page 2 of
                                         6
Case: 21-05002   Doc# 1-3   Filed: 01/19/21   Entered: 01/19/21 20:59:15   Page 3 of
                                         6
Case: 21-05002   Doc# 1-3   Filed: 01/19/21   Entered: 01/19/21 20:59:15   Page 4 of
                                         6
Case: 21-05002   Doc# 1-3   Filed: 01/19/21   Entered: 01/19/21 20:59:15   Page 5 of
                                         6
Case: 21-05002   Doc# 1-3   Filed: 01/19/21   Entered: 01/19/21 20:59:15   Page 6 of
                                         6
